DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-197834 to Kikuchi et al. (Kikuchi hereinafter, copy and machine translation provided by applicant on 24 March 2020) in view of US PGPub 2009/0097997 to Suzuki et al. (Suzuki).
Regarding claim 1, Kikuchi teaches a high-pressure pump (4) comprising: a pressurizing chamber forming portion (16) that defines a pressurizing chamber (10) in which fuel is pressurized; a discharge passage forming portion (27) that defines a discharge passage through which the fuel discharged from the pressurizing chamber flows; a discharge seat member (51) disposed in the discharge passage, the discharge seat member including: a discharge hole (51a) that passes through the discharge seat member between one surface facing the pressurizing chamber and the other surface facing away from the pressurizing chamber; and a discharge valve seat (not labeled) located around the discharge hole on the other surface of the discharge seat member facing away from the pressurizing chamber; an intermediate member (54) that is disposed on a side of the discharge seat member opposite to the pressurizing chamber, the intermediate member including a first passage (at the center thereof) that passes through the intermediate member between one surface facing the pressurizing chamber and the 
Regarding claim 2, Kikuchi teaches that the first passage is one of a plurality of first passages (including those radially outside spring 55 with respect to the intermediate member) that are arranged in a circumferential direction of the intermediate member, and but does not teach that the second passage is one of a plurality of second passages that are arranged in a circumferential direction of the relief seat member.  Suzuki teaches that in a high pressure discharge valve such as that of Kikuchi, a number of passages (e.g. 145) may be provided between two volumes.  Those of ordinary skill in the art will appreciate that such multiplicity will provide increased flow rates between those volumes. Therefore, it would have been obvious to one of ordinary skill in the art to provide several second passages (57) in order to increase the flow rate of the valve during discharge as taught and suggested by Suzuki.
Regarding claim 3, as the intermediate member contains no secondary valving (e.g. the relief valve) it would have been obvious to one of ordinary skill in the art that the plurality of second passages would number less than the first passages due to manufacturing and space constraints.
Regarding claim 4, as the intermediate member contains no secondary valving (e.g. the relief valve) it would have been obvious to one of ordinary skill in the art that the plurality of second passages would number less than the first passages due to manufacturing and space constraints.  Additionally, it 
Regarding claim 5, inasmuch as Kikuchi and Suzuki teach a range of passages formed in high pressure fuel pump valve members ranging from one passage (e.g. 57) to at least three (e.g. axially through 54), the range includes values which are mutually prime and would have been obvious for the reasons discussed above with respect to claim 3.  Accordingly, the limitation of mutually prime arises as a subset of a small number of possibilities (limited by the size of the valve) for such passages.
Regarding claim 6, Kikuchi teaches that the number of the plurality of first passages (i.e. greater than three) is greater than the number of plurality of second passages (due to the presence of the relief valve), and a length of each of the plurality of first passages is less than a length of each of the plurality of second passages (see third figure depicting discharge/relief valve in detail).
Regarding claim 7, Kikuchi teaches a discharge joint (23) that has a cylindrical shape to house the discharge seat member, the intermediate member, the relief seat member, the discharge valve, and the relief valve therein, wherein the discharge joint includes an outer peripheral wall joined to the discharge passage forming portion.  This differs from the claim only in the distinction from the relief seat valve member.  However, all that is necessary to for the pump of Kikuchi to satisfy this is for an outer section of the seat (23) to be considered separate from the inner section.  Accordingly, the examiner interprets an outer shell of the seat to be a discharge joint having the outer peripheral wall and an inner shell to be the claimed relief seat valve member. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        19 November 2021